Citation Nr: 1526890	
Decision Date: 06/24/15    Archive Date: 06/30/15

DOCKET NO.  13-31 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder, and, if so, whether service connection is warranted.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder not otherwise specified (NOS) and generalized anxiety disorder, as secondary to service-connected disabilities.

3.  Entitlement to a compensable rating for bilateral hearing loss.

4.  Entitlement to a rating in excess of 10 percent for tinnitus.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	 John R. Worman, Attorney


ATTORNEY FOR THE BOARD

L. McCabe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to September 1996.

This appeal to the Board of Veterans' Appeals (BVA) is from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

An April 2010 rating decision, in pertinent part, reopened the previously denied claim of entitlement to service connection for a low back disorder, and denied the claim on the merits.  See Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001) (holding that the Board must determine whether new and material evidence has been presented to reopen the claim as a matter of its jurisdiction, regardless of the decision of the RO).

A January 2013 rating decision denied entitlement to service connection for depression, denied increased ratings for the Veteran's service-connected bilateral hearing loss and tinnitus, and denied entitlement to a TDIU.  

Additionally, as concerning his claimed psychiatric disability, the Board notes that the record reflects various diagnostic impressions, including depressive disorder NOS and generalized anxiety disorder.  Because the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim and reported symptoms and all other information of record, the Board has recharacterized this claim more broadly to encompass all psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issues of entitlement to an increased rating for hearing loss and to TDIU are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an unappealed April 1997 decision, the RO denied the Veteran's claim for service connection for a low back disorder.
 
2.  The evidence added to the record since the April 1997 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to unestablished facts necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.  

3.  The evidence is at least in equipoise as to whether the Veteran's current low back disorder was incurred in service.

4.  The probative evidence of record demonstrates that the Veteran's acquired psychiatric disorder is causally related to his service connected bilateral hearing loss and tinnitus and his now service-connected low back disorder. 

5.  There is no legal basis to assign a schedular rating in excess of 10 percent for tinnitus.



CONCLUSIONS OF LAW

1.  The April 1997 rating decision that denied service connection for a low back disorder is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been presented to reopen the claim of service connection for a low back disorder.  38 U.S.C.A. § 1110, 1131, 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  The criteria for service connection for a low back disorder have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).

4.  The criteria for service connection for an acquired psychiatric disorder as secondary to service-connected disabilities have been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).

5.  The criteria to establish a rating in excess of 10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

The Veterans Claims Assistance Act of 2000 ("VCAA") sets forth VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

In this decision, the Board is reopening and granting the Veteran's claim of entitlement to service connection for a low back disability.  The Board is also granting service connection for an acquired psychiatric disorder.  This award thus represents a complete grant of the benefits sought on appeal as concerning those claims.  Therefore, any deficiency in VA's compliance with the duty to notify and assist is nonprejudicial and any further discussion of VA's duties is not necessary.  38 C.F.R. § 20.1102 (2014).

As concerning his claims for higher ratings for his tinnitus and bilateral hearing loss, VA's duties to notify and assist under the VCAA have been satisfied.  See 38 U.S.C.A §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  See also Shinseki v. Sanders, 556 U.S. 396, 407, 410 (2009); Arneson v. Shinseki, 24 Vet. App. 379, 389 (2011); Vogan v. Shinseki, 24 Vet. App. 159, 163 (2010).

In this regard, a July 2012 letter notified the Veteran of VA's general criteria for rating service-connected disabilities and also informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claims.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The letter was followed by adequate time for the Veteran to submit information and evidence before adjudication or readjudication of the claims.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370 (2006).   

Concerning the duty to assist, the Veteran's service treatment records, VA treatment records, VA examination reports, Social Security Administration (SSA) records, and private treatment records identified by him have been associated with the claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  He has not identified any other records or evidence he wished to submit or have VA obtain.

A VA audiological examination was performed in January 2013.  See 38 C.F.R. 
§§ 3.159(c)(4), 3.326(a), 3.327.  This examination report is adequate as it includes a review of the Veteran's medical history, the clinical findings on examination, and supporting explanations for the conclusions reached, enabling the Board to make a fully informed decision on this claim.  See Monzingo v Shinseki, 26 Vet. App. 97, 107 (2012); D'Aries v. Peake, 22 Vet. App. 97, 104 (2008); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  In addition, there is no evidence indicating that there has been a material change in the severity of the Veteran's tinnitus since his last audiological examination.  Thus, further examination is not warranted.  See 38 C.F.R. § 3.327(a); see also Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a new VA examination is not required simply because of the passage of time since an otherwise adequate examination was conducted); accord VAOPGCPREC 11-95 (April 7, 1995).

The Veteran has had a meaningful opportunity to participate effectively in the processing of this claim and no prejudicial error has been committed in discharging VA's duties to notify and assist.  See Sanders, 556 U.S. at 407, 410; Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004); Arneson, 24 Vet. App. at 389; Vogan, 24 Vet. App. at 163.

II.  New and Material Evidence

The Veteran petitions to reopen the previously denied service connection claim for a low back disorder.  For the following reasons, the Board finds that reopening is warranted.

The Veteran originally filed a service connection claim for a back disorder in November 1996.  An April 1997 rating decision denied the claim, and a letter dated that same month notified the Veteran of the decision and of his appellate rights, in accordance with 38 C.F.R. § 19.25 (2014).  He did not appeal as to this issue.  See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2014) (setting forth requirements and time limits for initiating and perfecting an appeal).  Moreover, new and material evidence was not received within one year of the April 1997 rating decision; the evidence on which the reopening of these claims is based is not dated until several years later, as shown below.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009); see also Evans v. Brown, 9 Vet. App. 273, 282-3 (1996) (providing that new and material evidence must have been associated with the file since the last prior final denial of the claim, whether the denial was on the merits or on procedural grounds).  Accordingly, the April 1997 rating decision is final, and new and material evidence is therefore required to reopen the claim.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(a); 3.160(d); 20.1103 (2014). 

New and material evidence has been received to reopen the claim of service connection for a low back disorder in the form of the January 2010 VA Compensation and Pension Evaluation, diagnosing lumbar spondylosis and L5/S1 retrolisthesis, describing private back treatment for low back degenerative disc disease and facet arthropathy, and noting the Veteran's treatment for a lumbar spine pathology during his military service and his report of experiencing low back symptomatology during and since his active service.  See, e.g., April 2009 Orthopedic Clinic Note from C.R., M.D. (diagnosing L4-S1 degenerative disk disease and L5-S1 herniated nucleus pulposus with high intensity zone); March 2009 Radiology Report from H.P.H., Jr., M.D. (reflecting an impression of "L4-5 desiccation and loss of normal water content, ventral bulging disk without spinal stenosis nor lateralization" and "L5-S1 desiccation and loss of normal water content . . . [and] disk herniation with increased signal"); March 2009 Office Visit Note from the Institute of Pain Management, P.A. (reflecting a problem list including lumbar degenerative disk disease, lumbar facet arthropathy, lumbar sprain/strain, lumbar muscle spasm, and lumbosacral spondylolysis); March 2008 Follow-Up Report from the Institute of Pain Management, P.A. (noting problems of "[l]umbar spondylosis and degenerative disc and joint disease").  See also Duran v. Brown, 7 Vet. App. 216, 220 (1994) and Justus v. Principi, 3 Vet. App. 510, 513 (1992) (holding that, for the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion).  

At the time of the April 1997 rating decision, there was not evidence of record diagnosing a current lumbar spine pathology.  Accordingly, this evidence relates to an unestablished fact necessary to reopen the claim, and raises a reasonable possibility of establishing service connection.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-121 (2010).  Therefore, reopening is warranted.




III.  Service Connection

Service connection means that a disability resulting from disease or injury was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004)); see 38 C.F.R. § 3.303(a).

Alternatively, under 38 C.F.R. § 3.303(b), service connection may be awarded for a "chronic" condition, such as arthritis, when (1) a chronic disease manifests itself and is identified as such in service, or within the presumptive period under 38 C.F.R. § 3.307, and the Veteran presently has the same condition; or (2) a disease manifests itself during service, or during the presumptive period, but is not identified until later, and there is a showing of continuity of related symptomatology after discharge, and medical evidence relates that symptomatology to the Veteran's present condition.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, service connection for certain diseases, including arthritis, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).


A.  Low Back Disorder

The Veteran maintains that his currently diagnosed low back disability had its onset during his active service.  He specifically maintains that he began experiencing back symptoms, primarily manifested by pain and limited motion, during his active service, and that, since then, his symptoms have continued to worsen. 

As previously discussed, the Veteran has a currently diagnosed low back disability.  See, e.g., January 2010 VA Compensation and Pension Evaluation (diagnosing lumbar spondylosis and L5/S1 retrolisthesis); April 2009 Orthopedic Clinic Note from C.R., M.D. (diagnosing L4-S1 degenerative disk disease and L5-S1 herniated nucleus pulposus with high intensity zone); March 2009 Office Visit Note from the Institute of Pain Management, P.A. (reflecting a problem list including lumbar degenerative disk disease, lumbar facet arthropathy, lumbar sprain/strain, lumbar muscle spasm, and lumbosacral spondylolysis); March 2008 Follow-Up Report from the Institute of Pain Management, P.A. (noting problems of "[l]umbar spondylosis and degenerative disc and joint disease").  

His service treatment records additionally reflect complaints of and treatment for persistent low back symptoms.  See, e.g., July 1985 Hospitalization Narrative Summary (reflecting that the Veteran presented "in great pain from his lower back"; noting a history of "[i]ntermittent low back pain over the past four months [with an o]ccasional popping sensation in lower back"; and diagnosing "spasm of the left lumbar paravertebral muscle group"); September 1985 Chronological Records of Medical Care (noting the Veteran's complaints of sharp radiating pain and, on follow-up, diagnosing lumbosacral muscle spasm); June 1988 Chronological Record of Medical Care (noting the Veteran's history of recurrent low back pain); July 1994 Outpatient Treatment Record (reflecting complaints of low back pain for the past 3 weeks and diagnosing lumbar strain); August 1996 Report of Medical History (reporting recurrent back pain throughout his active service); August 1996 Separation Report of Medical Assessment (noting mechanical low back pain present for the past 2 years).

Although the post-service medical evidence does not show treatment for low back symptomatology until March 2004, the Board finds that the Veteran is competent to report that the documented low back symptomatology he experienced during his active service continued to progress in the years following his separation.  See, e.g., November 1996 VA Spine Examination Report (noting that the Veteran reported experiencing intermittent back pain, aggravated by prolonged sitting, standing, or repetitive bending); March 2004 Office Visit Note from the Institute of Pain Management, P.A. (reflecting that the Veteran "began to experience significant lumbar pain back in 1995 which has progressively worsened until today"); August 2012 Statement in Support of Claim (reporting continuous back pain singe his active service).  See also Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).    

The Veteran is credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  See, too, White v. Illinois, 502 U.S. 346, 356, 112 S. Ct. 736 (1992) (statements made for the purpose of medical diagnosis or treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment); Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).  This report of a continuity of symptomatology suggests a link between his current low back disability and service.  See Duenas v. Principi, 18 Vet. App. 512 (2004).

There is no probative medical evidence of record to the contrary.  The Veteran was provided a VA spine examination in January 2010.  The examiner noted the Veteran's history of an in-service low back pathology as well as his currently diagnosed low back disability.  In addition, the examiner noted the Veteran's complaints that he "has continued to have lower back pain throughout his life" since his military service.  Despite this, the examiner found that he could not offer an etiological opinion concerning the Veteran's current low back disorders without resorting to mere speculation.  In support of this, the examiner noted that "at the time of discharge [the Veteran] was noted to have normal radiographic x-rays."  Thus, because the spondylosis evident on x-rays from 2009, and because "no spondylosis was noted . . . in 1996," it "would be speculation to assume that the patient's strain that he had while in the military duty resulted in his current degeneration of his back."

This opinion is not supported by sufficient rationale.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that an examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation may be relied upon as long as such a conclusion is well-supported by the facts and data of the case).  Specifically, the examiner simply stated that the fact that the currently diagnosed disorder was not present on discharge rendered any determination as to etiology purely speculative.  This finding is not sufficiently supported by the facts of the case and is neither well-reasoned nor fully articulated.  See Nieves-Rodriguez, 22 Vet. App. at 304 (indicating "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion.").  Accordingly, this opinion cannot form the basis for a denial of entitlement to service connection for a low back disability.  

Rather, because there is a currently diagnosed low back disability, given the medical evidence of persistent in-service low back symptomatology, considering the competent and credible lay and medical evidence of a continued low back pathology during and since the Veteran's active service, and in the absence of any probative evidence to the contrary, the Board finds that, at the least, reasonable doubt exists as to the question of the origin of the Veteran's low back disability.  When resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's low back disorder is as likely as not attributable to his active military service.  And, under VA law, in such a circumstance, the claimant must prevail.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Therefore, service connection is warranted for a low back disorder.


B.  Acquired Psychiatric Disorder

The Veteran claims that this condition is aggravated by his service-connected disabilities, including his bilateral hearing loss and tinnitus, as well as his now-service-connected low back disability.  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was either: (a) proximately caused by; or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran has been diagnosed during the pendency of the claim with both generalized anxiety disorder and depressive disorder NOS.  See February 2011 VA Psychiatry Initial Assessment (reflecting an Axis I diagnosis of generalized anxiety disorder); January 2013 VA Mental Disorders Disability Benefits Questionnaire (reflecting a diagnosis of depressive disorder NOS).  See also McLain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Moreover, the January 2013 VA psychiatric examiner noted that the Veteran is currently undergoing treatment for "depression secondary to pain," for which he has been prescribed multiple medications.  See also January 2013 VA Hearing Loss and Tinnitus Examination Report (reflecting  that the Veteran's tinnitus is a "constant aggravation").  

Additionally, February 2011 VA psychiatric treatment records, which provide an Axis I diagnosis of generalized anxiety disorder, reflect an Axis III notation of "back pain" and an Axis IV notation of "chronic pain."  See Diagnostic and Statistical Manual of Mental Disorders 29 (4th ed. text revision 2000) (reflecting that, in the context of an examination for mental disorders, "Axis III" refers to "general medical conditions that are potentially related to the understanding or management of the individual's mental disorder," and "Axis IV" refers to "psychosocial and environmental problems that may affect the diagnosis, treatment, and prognosis of mental disorders"); Hildoer v. Nicholson, 24 Vet. App. 196, n. 3 (2007).

Although the January 2013 examining VA clinical psychologist found that the Veteran's depressive disorder NOS was not related to his active service, and despite the August 2013 examining VA psychologist's determination that the Veteran did not have a current psychiatric diagnosis, neither examiner addressed whether the Veteran's diagnosed psychiatric pathology was aggravated by any service connected disability, including the now-service-connected low back disability.  See Allen, 7 Vet. App. at 448.  

Moreover, the Veteran submitted the results of an evaluation from A.H.F., Ph.D., a private clinical psychologist, which reflect A.H.F.'s diagnosis of a mood disorder due to the Veteran's service-connected bilateral hearing loss and tinnitus.  Specifically, A.H.F. opined that, based on an examination of the Veteran and a review of the medical evidence of record, it is more likely than not that there exists "a clinically meaningful connection between the service-connected medical conditions and the [Veteran's] current psychological condition."  This opinion is both competent and credible.  As noted, there is no contrary medical opinion evidence on file as pertaining to the aggravating effects of the Veteran's service-connected disabilities on any diagnosed psychiatric disorder.  

The Board will resolve doubt in favor of the Veteran and grant the claim for service connection for an acquired psychiatric disability, to include depressive disorder NOS and generalized anxiety disorder, as secondary to the service-connected bilateral hearing loss and tinnitus, and the now service-connected low back disorder.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


Increased Rating for Tinnitus

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2014).  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2014).  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14 (2014).  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id.

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations, to the extent they are sufficient to warrant changes in the evaluations assignable under the applicable rating criteria.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999) (concerning initial-rating cases, where the appeal stems from a granted claim of service connection).  For increased-rating claims, where a claimant seeks a higher evaluation for a previously service-connected disability, it is the present level of disability that is of primary concern, and VA considers the level of disability for the period beginning one year prior to the claim for a higher rating.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); see also 38 C.F.R. § 3.400(o)(2) (2014).  

Controlling legal authority indicates that 38 C.F.R. § 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to assignment of a single schedular disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  Smith v. Nicholson, 451 F.3d 1344, 1349-51 (Fed. Cir. 2006); see also Thomas Jefferson University v. Shalala, 512 U.S. 504, 512 (1994).  The Veteran does not appear to have made a specific allegation that separate ratings for tinnitus should be assigned for each ear or that a higher single rating is warranted.  Regardless, the plain language of Diagnostic Code 6260, Note (2), limits a Veteran to a single disability rating for tinnitus no higher than 10 percent, whether the tinnitus is unilateral or bilateral.  Consequently, the Veteran's tinnitus has already been assigned the maximum schedular rating available and there is no legal basis upon which to award a rating in excess of 10 percent.  38 C.F.R. §4.87, Diagnostic Code 6260.  Accordingly, the Veteran's claim for a rating in excess of 10 percent for tinnitus on a schedular basis must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

As new and material evidence has been submitted, the petition to reopen the claim of entitlement to service connection for a low back disorder is granted.

Entitlement to service connection for a low back disorder is granted

Entitlement to service connection for an acquired psychiatric disorder, to include depressive disorder NOS and generalized anxiety disorder, as secondary to service-connected disabilities, is granted.

A rating in excess of 10 percent for tinnitus is denied.

REMAND

The Veteran has asserted that he is unemployable, primarily due to his now service-connected low back disability.  See June 2012 Letter from the Veteran (claiming entitlement to a TDIU); August 2012 Statement in Support of Claim (asserting that the low back disorder "is the primary condition that is preventing [him] from working").  

It is unclear whether Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a) until the Agency of Original Jurisdiction (AOJ) assigns a disability rating for the award of service connection for his low back disorder and acquired psychiatric disability discussed above.  

The issue of TDIU is deferred pending the rating of the Veteran's now service-connected low back and psychiatric disorders.  Accordingly, after the RO has assigned ratings to the newly granted service connection claims and after it has completed the development requested herein, including the completion of a VA TDIU examination, the issue of TDIU should be readjudicated in light of the additional evidence; and if the claim is not granted, the matter should be returned to the Board.  See Harris v. Derwinski, 1 Vet. App 180, 183 (1991) (two issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on the resolution of the second issue).

If, after ratings are assigned to the low back and psychiatric disabilities, the Veteran continues to fail to meet the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a), the AOJ should consider whether referral for extraschedular consideration is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Implement the Board's decision awarding service connection for a low back disability and an acquired psychiatric disorder.

2.  Send a letter to the Veteran requesting him to identify any relevant outstanding private treatment records or other relevant evidence pertaining to his claim of entitlement to a TDIU.  Authorized release forms should be provided.

If the Veteran properly fills out and returns any authorized release forms for private records identified by him, reasonable efforts should be made to obtain such records and associate them with the file.  At least two such efforts should be made unless it is clear that a second effort would be futile. 

3.  Obtain all outstanding VA treatment records and associate them with the claims file.

4.  Then, schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.  In conjunction with the examination, the claims folder must be made available to and reviewed by the examiner.  

Following evaluation of the Veteran, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities (i.e., tinnitus; bilateral hearing loss; abdominal scar, status post laparotomy for abdominal thorax stab wound; and left forearm stab wound, as well as the now service-connected lumbar spine disability and acquired psychiatric disorder) and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

A complete rationale for all opinions should be provided.  

5.  Then, after completing the above and any other development that may be indicated, readjudicate the claim of entitlement to TDIU on the merits, to include the claim of an increased rating for hearing loss.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


